In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                            No. 06-19-00047-CV



                       LARRY C. HILBIG, Appellant

                                     V.

JAMES W. VOLBERDING, RECEIVER, FOR LISA FREEMAN AND ESTATE OF J.E.
                        FREEMAN, Appellee



                   On Appeal from the 76th District Court
                           Titus County, Texas
                          Trial Court No. 40524




                Before Morriss, C.J., Burgess and Stevens, JJ.
                 Memorandum Opinion by Justice Stevens
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which the appeal was

taken. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                Scott E. Stevens
                                                Justice

Date Submitted:       February 18, 2020
Date Decided:         February 19, 2020




                                                2